DETAILED ACTION
Summary
This is a non-final action for the application filed 19 February 2021. Claims 1-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in South Korea on 19 February 2021. It is noted, however, that applicant has not filed a certified copy of the PCT/KR2019/000496 application in English as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C.
103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1, 3, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. with evidentiary support from Fujishima ("Electrochemical Photolysis of Water at a Semiconductor Electrode". Nature. 1972, 238 (5358): 37–8.). 
Regarding claim 1, Kojima teaches a multi-component catalyst structure for exhaust gas purification ([0008]) where the first catalyst material includes first base particles (including TiO2; [0026]) and the first catalyst component (noble metals; [0027]) supported on the first base particles, and the second catalyst material includes second base particles and the second base material particles (including alumina; [0026]). Kojima further teaches the first catalyst component and the second catalyst component are constrained by the first base particle (TiO2) and the second base particle (alumina), respectively, and are difficult to move ([0024]).
	Kojima fails to explicitly disclose the TiO2 particle as a semiconductor particle. However, Fujishima discloses TiO2 behaving as a semiconductor in the electrochemical photolysis of water (Pg. 38, left col., 2nd par.). Thus, the semiconducting properties of TiO2 are inherent and renders the instant claim obvious (See MPEP 2143). 
Regarding claim 3, Kojima further teaches the first catalyst material (noble metals [0027]) includes first base particles (including TiO2 [0026]) and the first catalyst component supported on the first base particles  ([0020]).
Regarding claim 5, Kojima further teaches the average particle size of the first catalyst material (noble metal and TiO2) is preferably larger than the average particle size of the second catalyst material (including alumina) ([0018]).Regarding claim 6, Kojima further teaches the first catalyst material (noble metal + TiO2) is preferably larger than the average particle size of the second catalyst material (including alumina) and not more than 10 times the average particle size ([0018]) wherein the average particle size is preferably 8 to 70 nm. Kojima therefore teaches a range of 80-700 nm for the first catalyst material. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I). In the instant case, the range taught by Kojima (80-700 nm) overlaps with the claimed range (10 nm to 500 nm). Therefore, the range in Kojima renders obvious the claimed range.
Regarding claim 8, 
Kojima further teaches the first catalyst component and the second catalyst component preferably contain one or more elements selected from Pt, Pd, Rh, Ru, Ir, and Os as a noble metal catalyst ([0027]).

Claims 2, 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (JP2009045545A) with evidentiary support from Fujishima ("Electrochemical Photolysis of Water at a Semiconductor Electrode". Nature. 1972, 238 (5358): 37–8.) and further in view of Liu et al. (WO 2018068227 A1). 
Regarding claim 2, modified Kojima teaches the catalyst of claim 1. 
Kojima fails to teach a catalyst comprising 20 to 50 parts by weight of the TiO2 semiconductor particle relative to 100 parts by weight of the alumina support particle.
Liu teaches a catalyst article for treating exhaust gas (Abstract) where a refractory metal oxide (including TiO2; pg. 4, line 2) is present in the catalytic layer that may comprise at least about 15, at least about 20, at least about 25, at least about 30 or at least about 35 wt.％ (weight) alumina where the wt.% is based on the total dry weight of the catalytic layer (Al2O3) (Pg. 4, lines 9-13) for improving chemical and physical stability at high temperatures (Pg. 2, lines 25-27). 
Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize a TiO2 particle in 15-35 wt.% relative to an alumina support in the product of Kojima in order to improve chemical and physical stability at high temperatures as taught by Liu.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior
art" a prima facie case of obviousness exists. MPEP 2144.05 (I). In the instant case, the range taught by Liu (TiO2 particle in 15-35 wt.% relative to an alumina support) overlaps with the claimed range (a catalyst comprising 20 to 50 parts by weight of the TiO2 semiconductor particle relative to 100 parts by weight of the alumina support particle). Therefore, the range in Liu renders obvious the claimed range.
Regarding claim 4, modified Kojima teaches the catalyst of claim 1 and claim 3.
Kojima fails to explicitly teach that the noble metal comprised in the composite nanoparticle occupies at least 90% by weight of a total noble metal comprised in the catalyst for purifying exhaust gas.
Liu teaches a catalytic article where [Symbol font/0xB3] 80 wt.% of the noble metal resides in the outer
20% of the thickness of a catalytic layer (Claim 4) deposited onto support particles (alumina) (Pg. 2, lines 22-23) that allows the catalytic noble metal particles to be exposed to an exhaust stream for highly effective treatment of exhaust gases (Abstract). 
Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate [Symbol font/0xB3] 80 wt.% of the noble metal in a layer that can be separately deposited on an alumina support in the catalyst of Kojima in order to allow the catalytic noble metal particles to be exposed to an exhaust stream for highly effective treatment of exhaust gases as taught by Liu.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I). In the instant case, the range taught by Liu (where [Symbol font/0xB3] 80 wt.% of the noble metal resides in the outer 20% of the thickness of a catalytic layer (Claim 4) deposited onto support particles (alumina)) overlaps with the claimed range (the noble metal comprised in the composite nanoparticle occupies at least 90% by weight of a total noble metal comprised in the catalyst for purifying exhaust gas). Therefore, the range in Liu renders obvious the claimed range.
Regarding claim 9, modified Kojima teaches the catalyst of claim 1.
Kojima fails to explicitly teach a catalyst comprising 1 to 50 parts by weight of the noble metal relative to 100 parts by weight of the TiO2 semiconductor particle
Liu teaches a catalyst composite where the noble metal is present in the catalytic layer from about 0.1 wt.% to about 15 wt.% based on the weight of the layer (Pg. 4, lines 22-25) and where the catalytic layer can be comprised of a refractory metal oxide including titania (TiO2). Advantageously, the noble metal supported catalytic layer wherein the catalytic layer can be comprised of a refractory metal oxide taught by Liu provides a bimodal particle size distribution (for increased surface area). 
Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize a catalyst composite where the noble metal is for example present in the catalytic layer from about 0.1 wt.% to about 15 wt.% based on the weight of the layer (Pg. 4, lines 22-25) and where the catalytic layer can be comprised of a refractory metal oxide including titania (TiO2) in the catalyst of Kojima in order to have bimodal particle size distribution as taught by Liu.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I). In the instant case, the range taught by Liu (the noble metal is for example present in the catalytic layer from about 0.1 wt.% to about 15 wt.% based on the weight of the layer) overlaps with the claimed range (comprising 1 to 50 parts by weight of the noble metal relative to 100 parts by weight of the TiO2 semiconductor particle). Therefore, the range in Liu renders obvious the claimed range.
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (JP 2009045545 A) with evidentiary support from Fujishima ("Electrochemical Photolysis of Water at a Semiconductor Electrode". Nature. 1972, 238 (5358): 37–8.) and in view of Liu et al. (WO 2018068227 A1) and further in view of Nagata et al. (JP 2004331444 A)
Regarding claim 7, modified Kojima teaches the catalyst of claim 1.
Kojima fails to explicitly teach an average diameter of the alumina support particle is 0.5 µm to 50 µm.
Nagata teaches titania (TiO2)-coated alumina particles for exhaust gas treatment ([0009]) wherein the alumina particles have an average particle diameter of 2 to 10 µm (Claim 2) that enables a uniform coating of titania particles to the alumina particle ([0015]). Advantageously, the uniformly titania (TiO2)-coated alumina particles taught by Nagata displayed improved heat resistance and sulfur poisoning resistance ([0010]). 
Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize alumina particles having an average particle diameter of 2 to 10 µm in the catalyst of Kojima in order to improve heat resistance and sulfur poisoning resistance as taught by Nagata.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I). In the instant case, the range taught by Nagata (2 µm to 10 µm) overlaps with the claimed range (0.5 µm  to 50 µm). Therefore, the range in Nagata renders obvious the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordan Wayne Taylor whose telephone number is (571)272-9895. The examiner can normally be reached Monday - Friday, 7:30 AM - 5 PM EST; Second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A. Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.T./Examiner, Art Unit 1738                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735